


FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND ESCROW
INSTRUCTIONS
THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND
ESCROW INSTRUCTIONS (this “Amendment”) is made as of November 10, 2014, by and
between IRA MT. CARMEL, LLC, a Delaware limited liability company (“IRA Mt.
Carmel”), IRA MOUNT DORA, LLC, a Delaware limited liability company (“IRA Mt.
Dora”), and IRA HOLDINGS II, LLC, a Delaware limited liability company (“IRA
Holdings”) (IRA Mt. Carmel, IRA Mt. Dora, and IRA Holdings are hereinafter
collectively referred to as “Sellers”) and GAHC3 MOUNT OLYMPIA MOB PORTFOLIO,
LLC, a Delaware limited liability company (“Buyer”).
RECITALS
This Amendment is made and entered into on the basis of the following facts and
understandings of the parties hereto:
A.    Sellers and Buyer entered into that certain Agreement of Purchase and Sale
of Real Property and Escrow Instructions dated as of October 15, 2014 (the
“Agreement”), wherein Sellers agreed to sell to Buyer, and Buyer agreed to
purchase from Sellers, that certain “Project” more particularly described in the
Agreement in accordance with the terms, provisions and conditions set forth in
the Agreement.
B.    Sellers and Buyer desire to amend the Agreement as more particularly set
forth herein.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
1.    Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Agreement unless the context
clearly indicates otherwise.
2.    Purchase Price. Section 2.1 of the Agreement is hereby amended such that
the Purchase Price shall mean Sixteen Million One Hundred and Fifty Thousand and
No/100 Dollars ($16,150,000.00). From and as of the date of this Amendment, all
references to the “Purchase Price” shall mean the Purchase Price as defined by
this Amendment.
3.    Title Objection Deadline. Section 4.1.1 of the Agreement is hereby amended
such that the Title Objection Deadline shall mean 2:00 p.m. Pacific time on
November 14, 2014. From and as of the date of this Amendment, all references to
the “Title Objection Deadline” shall mean the Title Objection Deadline as
defined by this Amendment. Further Section 4.1.1 of the Agreement is hereby
amended such that in the event Buyer provides Sellers Buyer’s Disapproval Notice
prior to the Title Objection Deadline, Sellers shall have until

1

--------------------------------------------------------------------------------




November 17, 2014, in Sellers’ discretion, to elect by written notice to Buyer
whether to eliminate or cure such matters as referenced in Buyer’s Disapproval
Notice. Seller’ lack of response shall be deemed Sellers’ election not to cure
any matters disapproved by Buyer. In the event Buyer fails to timely provide a
Buyer’s Disapproval Notice, Buyer shall be deemed to have approved all title and
survey matters. Sellers’ agreement to attempt to remove such disapproved items
shall not be deemed an agreement by Sellers to remove such disapproved items nor
shall Sellers failure to remove such disapproved items, for any reason
whatsoever, be considered or deemed a default by any Seller under, or a breach
by any Seller of, the terms of this Agreement. Buyer shall have until 2:00 p.m.
Pacific time on November 19, 2014 to either (X) terminate this Agreement (in
which case the Escrow and the rights and obligations of the parties hereunder
shall terminate and, if Buyer is not in default hereunder, the Earnest Money
Deposit, plus all accrued and unpaid interest thereon, but less the Independent
Consideration, shall be returned to Buyer) or (Y) agree to accept title to the
Project subject to the disapproved matters that Sellers cannot, or will not,
remove. In the absence of notice from Buyer pursuant to (Y) above, Buyer shall
be deemed to make an election under (Y) above.
4.    Ratification. The Agreement, as amended hereby, is hereby ratified and
deemed to be in full force and effect. From and as of the date of this
Amendment, all references to the “Agreement” shall mean the Agreement as amended
by this Amendment. Except as amended hereby, all other terms and conditions of
the Agreement, as amended shall remain unchanged, and shall be in full force and
effect. Should any of the terms of the Agreement conflict with this Amendment,
then the terms of this Amendment shall control.
5.    Successors and Assigns. This Amendment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
6.    Counterparts. Sellers and Buyer each, for themselves, hereby represent and
warrant that the parties and persons executing this Amendment below are duly
authorized to execute and bind the respective parties hereto. Buyer and Sellers
further acknowledge that this Amendment may be executed in counterparts and
exchanged by facsimile or electronic mail transmission, and that the facsimile
or electronic mail copies of each party’s respective signature shall be binding
as if the same were an original signature. All counterparts shall be construed
together and shall constitute one agreement.
[Remainder of page intentionally left blank;
Signatures begin on following page]











2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date first written above.


“Sellers”
IRA HOLDINGS II, LLC,
a Delaware limited liability company
By: Net Lease Income Fund I, LLC
Its: Managing Member
By: IRA Realty Capital, LLC
Its: Manager


 
By:      /s/ Samir M. Patel              
 
Name:      Samir M. Patel              
 
Its:       Authorized Signer         
 
 
 
 
 
IRA MOUNT DORA, LLC,
a Delaware limited liability company
By: IRA Medical Partners, LLC
Its: Managing Member
By: IRA Capital Advisors, LLC
Its: Manager


 
By:       /s/ Samir M. Patel            
 
Name:       Samir M. Patel            
 
Its:             Authorized Signer        
 
 


3

--------------------------------------------------------------------------------




 
IRA MT. CARMEL, LLC,
a Delaware limited liability company
By: IRA Medical Partners, LLC
Its: Managing Member
By: IRA Capital Advisors, LLC
Its: Manager
By:        /s/ Samir M. Patel             
Name:          Samir M. Patel             
 
Its:               Authorized Signer       
 
 
“Buyer”
GAHC3 Mount Olympia MOB Portfolio, LLC,
a Delaware limited liability company


By: Griffin-American Healthcare REIT III
         Holdings, LP, a Delaware limited partnership,
         Its Sole Member,
         
         By: Griffin-American Healthcare REIT III,
                  Inc., a Maryland corporation,
                  Its General Partner
    
                   By:  /s/ Shannon K S Johnson
                          Shannon K S Johnson 
                          Chief Financial Officer








4